Citation Nr: 0105378	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is productive of complaints of 
difficulty sleeping, bad memories, nightmares of Vietnam, 
hypervigilance, and avoidance of public places because of a 
fear of flashbacks; while the veteran has been found to be 
unemployable, a medical opinion indicates that such status 
results from a combination of PTSD and alcohol abuse, not 
solely from PTSD.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§ 4.130, Diagnostic Code 9411 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance is required in 
order to comply with the VA's statutory duty to assist him in 
developing the facts pertinent to his claim.  Specifically, 
the RO has afforded the veteran a comprehensive psychiatric 
examination as recent as June 1999, and has obtained records 
of all reported medical treatment.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

A review of the history of this appeal reveals that in a 
November 1996 rating decision, the RO granted service 
connection for PTSD, on the basis of a current diagnosis of 
this disorder and the veteran's receipt of the Combat Action 
Ribbon.  A 10 percent evaluation was assigned, effective from 
September 1996.  The RO increased this evaluation to 30 
percent, effective from December 1996, in a May 1997 rating 
decision, following a VA psychiatric examination in April 
1997.  That examination reflected complaints of suicidal 
ideations, although the examiner indicated that there was 
little change from an earlier examination.

In an October 1998 rating decision, which followed the RO's 
receipt of a report of a September 1998 VA hospitalization in 
October 1998, the RO continued a 30 percent evaluation for 
PTSD.  The veteran disagreed with that rating, and initiated 
this appeal.  

In an April 1999 rating decision, the RO assigned a temporary 
100 percent evaluation under 38 C.F.R. § 4.29, reflecting the 
period of hospitalization from September 16, 1998 until 
January 1, 1999, which was in excess of 21 days.  
Subsequently, in a March 2000 rating decision, the RO 
increased this evaluation to 50 percent, effective from 
January 1, 1999.  As the 50 percent disability evaluation is 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim for an increased 
evaluation remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

A review of the more recent medical evidence of record 
reveals that during the September 1998 hospitalization at a 
VA hospital, the veteran was treated for alcohol dependence 
and PTSD.  The veteran reported suicidal feelings, as well as 
feelings of worthlessness and hopelessness.  Treatment was 
focused on detoxification, and the veteran's suicidal 
thoughts subsided after two days of hospitalization.  The 
Axis I diagnoses were alcohol dependence; PTSD, by history; 
and an adjustment disorder, with a depressed mood.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned.  
Later in September 1998, the veteran was admitted to a dual 
diagnosis group program and remained in the hospital until 
December 1998.  A treatment note from October 1998 indicates 
a GAF score of 40, but the veteran was able to complete the 
program requirements.  

Subsequent VA treatment records reflect continued treatment 
for alcoholism and PTSD.  A February 1999 treatment record 
contains a GAF score of 45 and indicates that the veteran 
continued to have problems with alcohol dependence, PTSD, and 
depression.  The veteran was staying sober, but he continued 
to struggle with "poor community support."  In May 1999, 
the veteran was noted to be unable to sleep, with nightmares.

In June 1999, the veteran underwent a VA psychiatric 
examination with an examiner who had an opportunity to review 
the claims file.  Upon examination, the examiner described 
the veteran as neatly groomed, and cooperative.  The examiner 
noted that the veteran had significant difficulty with his 
short- and long-term memory and "severe" difficulty with 
concentration and attention.  There was no evidence of 
hallucinations, delusions, thought disturbances, or suicidal 
or homicidal ideation.  However, such symptoms as difficulty 
sleeping, bad memories, nightmares of Vietnam, 
hypervigilance, and an "inability to be in public places" 
because of a fear of flashbacks were noted to be consistent 
with PTSD.  The examiner also discussed the veteran's 
continued difficulties with alcohol abuse and noted that this 
problem contributed to his loss of sleep.  The Axis I 
diagnoses were PTSD and severe chronic alcohol dependence, 
and a GAF score of 55 was assigned for his PTSD.  The 
examiner further indicated that fifty percent of the 
veteran's inability to obtain and maintain employment was due 
to alcoholism, while the other fifty percent was attributable 
to PTSD.     

A VA treatment record dated in August 1999 reflects that the 
veteran reported depression, an anxiety disorder, and 
difficulties with his family.  A subsequent record from that 
month reflects that the veteran reported that he was not 
suicidal or homicidal.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

In evaluating this claim, the Board observes that the VA 
examiner who examined the veteran in June 1999 found him to 
be unable to obtain and maintain employment.  Also, several 
treatment records dated from 1998 and 1999 contain GAF scores 
below 50, suggesting an inability to hold a job under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 
38 C.F.R. § 4.125.  The Board does not dispute that the 
veteran is, in fact, unemployable at the present time.

The question remains, however, whether the veteran's 
unemployability is solely attributable to his PTSD.  In this 
regard, the Board observes that, in Mittleider v. West, 11 
Vet. App. 181, 182 (1998) the United States Court of Appeals 
for Veterans Claims determined that when it is not possible 
to separate the effects of a nonservice-connected condition 
from those of a service-connected condition, the benefit of 
the doubt should be resolved in the claimant's favor with 
regard to the question of whether certain signs and symptoms 
can be attributed to the service-connected condition.  
However, in this case, the examiner who conducted the June 
1999 examination found that the veteran's unemployability was 
only fifty percent due to PTSD, with an additional fifty 
percent due to alcohol abuse.  This examiner also assigned a 
GAF score of 55 specifically for PTSD, which, under the DSM-
IV, does not signify an inability to hold a job.  Rather, a 
GAF score of 55 is indicative of moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.

The Board is aware that the veteran's PTSD is productive of 
difficulty sleeping, bad memories, nightmares of Vietnam, 
hypervigilance, and avoidance of public places because of a 
fear of flashbacks.  The medical evidence also reflects one 
instance of reported suicidal ideation.  However, the Board 
finds that this evidence more closely approximates the 
criteria for the currently assigned 50 percent rating.  In 
that regard, the veteran does not manifest obsessional 
rituals, illogical or irrelevant speech, continuous panic or 
depression, impaired impulse control, neglect of personal 
hygiene, or spatial disorientation, which are symptoms 
required for a 70 percent rating for PTSD.  Moreover, the 
Board finds that the currently assigned GAF score of 55 for 
PTSD supports a finding of a 50 percent rating, reflecting 
moderate symptoms, and the veteran's PTSD does not in and of 
itself preclude employment.  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995) (veteran was rated at 50 percent for 
PTSD, and his GAF score was 55 to 60, corresponding to 
moderate difficulty in social and occupational functioning, 
under DSM IV).  In short, the Board finds the assigned 50 
percent rating for PTSD is appropriate in view of the 
veteran's overall symptomatology, and the preponderance of 
the evidence is therefore against his claim for a higher 
evaluation.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim for entitlement to an increased evaluation for 
PTSD, currently evaluated as 50 percent disabling, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

